IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michele Havrilchak,                  :
                      Petitioner     :
                                     :
           v.                        :   No. 1054 C.D. 2015
                                     :
Unemployment Compensation            :
Board of Review,                     :
                    Respondent       :




                                   ORDER

           AND NOW, this 18th day of February, 2016, it is ordered that the
above-captioned opinion filed on December 14, 2015, shall be designated
OPINION, rather than MEMORANDUM OPINION, and it shall be reported.




                            ROBERT SIMPSON, Judge